MArrna or L—LIn EXCLUSION Proceedings
A-11666111
Decided by Board June 7, 1961
Excludability—Section 212(a)(19), 1952 act—Purchase of entry document not
procurement by fraud within first clause.
An alien who on a prior occasion obtained entry into the United States with
a Form 1-151 which he purchased from a private person is not excludable

under the first clause of section 212(a) (19) of the Act as having procured
documentation by fraud. That charge cannot be sustained unless the fraud
was practiced upon an authorized United States Government official by inducing him to issue a document through material misrepresentations made
by the alien involved.
EXCLUDABLE • Act of 1952—Section 212(a) (19) [8 U.S.C. 1182(a) (19)3—Procured visa or flocarni, nLa tion by fraud.

BEFORE THE BOARD

DISCUSSION: The Acting District Director at El Paso, Texas,
appeals from an order entered by the special inquiry officer, February 2, 1961, directing the applicant's admission to the United States
as a nonquota immigrant. A brief in support of the appeal has
been submitted. Counsel for the applicant has submitted a brief in

support of the special inquiry officer's decision.
The applicant, a native and citizen of Mexico, male, unmarried,
24 years of age, applied for admission at the port of El Paso, Texas,
on February 1, 1961. He presented a nonquota immigration visa
(classification 0-1) issued by the American Consul at Juarez, Mexico,.
on January 30, 1961, valid to May 29, 1961. He also was in possession of, and presented, a Mexican passport issued to him on October 4, 1960, and valid to October 3, 1962. He was detained for a
hearing by a special inquiry officer on the charge that he has procured documentation by fraud (8 U.S.C. 1182(a) (19)).
The issue before us is whether the applicant "procured" a "Form
I-151" (alien registration receipt card) by fraud and then used
said "Form . I-151" to effect his entry into the United States on
March 26, 1959. Concerning this issue, the applicant testified that
on or about March 15, 1959, he was "talking with several men in
the small plaza . . . in front of La Reforma theater in Cd. Juarez
324

(Mexico), . . . we were discussing various things including my
efforts to get a visa. A man was standing outside my circle of
acquaintances listening to our conversation. When I went into the
theater . . . this man came and took the seat right behind me. He
told me that he had heard the conversation and asked me if I really
wanted to live in the United States. I told him I did and he said
that he could get me a passport. I asked him what I need to do and
he told me that all 1w needed was my photograph. I agreed to his
plan . . . gave him the picture and he told me to meet him at the
same place the next day at ... about 7 PM."
The applicant further testified that he met the "stranger" as
agreed and purchased the "mica" for $20 and it was agreed that
"some time after I got a job, I could send him or hand him another
$20. I never sent him the money because he never told me his name
or where he lived."
The applicant's exclusion is sought under section 212(a) (19) of
the Immigration and Nationality Act (8 U.S.C. 1182(a) (19)). This
provision of the Immigration and Nationality Act is composed of

two parts which may be divided as follows:

(1) Any alien who seeks to procure, or has sought to procure,
or has procured a visa or other documentation, by fraud,
or by willfully misrepresenting a material fact;
(2) Any alien who seeks to enter the United States by fraud,
or by willfully misrepresenting a material fact.
We have held that the first clause concerning procuring a visa
or other documentation by fraud or by willfully misrepresenting a
material fact is retrospective as well as prospective in its application. The second clause which refers to' "any alien who seeks to
enter the United States" has been held to be prospective in application only and, therefore, prior fraud or misrepresentation falling
within that clause does not result in a finding of inadmissibility.
Matter of M

—

, 6

-

149 (Atty. tjen., Sept. 13, 1954) ; Matter of M

—

,

6-752 (B.I.A., Oct. 18, 1955). The Immigration Service concedes
that the applicant is not excludable under the second clause of section
212(a) (19), supra.
The burden here is upon the applicant to establish that he is admissible under the immigration laws. The Immigration Service
maintains that the applicant is subject to exclusion under the first
clause of section 212(a) (19), supra, because a preponderance of the
evidence establishes that he obtained the document presented by him
on the occasion of his entry on March 26, 1959, by fraudulently
participating in its procurement. Two arguments are advanced in
support of their position.
The first argument is based on the premise that the applicant did
actively participate in whatever fraud
practiced because (1) he
825

furnished a photograph of himself in a deliberate preconceived plan
to procure an entry document, (2) he paid a sum of money for a
document executed in a name other than his own, (3) he received
the document with his photograph attached thereto, and (1) he knew
the document did not relate to him.
The Servieo argument, in our opinion, is directed to the issuance

of the alien registration receipt card (Form 1-151) rather than its
procurement. Sectipn 221(b) of the Immigration and Nationality
Act (8 U.S.C. 1201(h)) requires an alien to "furnish copies of his
photograph" in connection with his registration when applying for
an immigration visa. Section 261 of the same Act (8 U.S.C. 1301)
precludes the issuance of an immigration visa "until such alien has
keen registered and fingerprinted in accordance with section 221(b),
supra, with certain exemptions not pertinent here.
The second argument is based on the premise that the applicant
fraudulently procured the entry document. (Form T - 151) during the
inspection procedure accorded him at the time he entered the United
States on March 26, 1959. The Service reasons, in substance, that
an alien immigrant surrenders the Form 1-151 in his possession when
subjected to primary inspection at the port of entry. Subsequent
examination and determination of admissibility which results in the
return of the Form 1-151 is in fact a reissuance of the entry document presented upon arrival. A fortiori, the acceptance of an irregular Form 1-151 by an alien applicant, when it is returned by
the inspection officer ; amounts to fraud in the procurement on the
part of the alien applicant.
The difficulty with the second argument is that it seeks to inject
the procurement of any entry document into a procedure concerned
solely with an alien's application to enter. The hypothesis adopted
by the Immigration Service relates to the ground of exclusion contemplated by the second clause of section 212(a) (19), supra, which
reads "any alien who seeks to enter the United States by fraud,
or by willfully misrepresenting a material fact." We have held
that the second clause of section 212(a) (19) is prospective in its
application and has no relation to past entries. Matter of M—,.
6-752 (B.I.A., Oct. 18, 1955) -.
The Immigration Service makes no claim that the applicant now
seeks to enter the United States by fraud or misrepresentation. The
evidence affirmatively establishes that the applicant informed the
consul of his entry in 1959 when he applied for the visa issued to

him on January 30, 1961. The Service does claim, however, that the
applicant is now excludable by reason of his fraudulent procurement
of an entry document that antedates the granting of a lawfully
issued visa. The case of Duran. Garciav. Neelly, 246 F.2d 287 (C.A.
5, 1957), is cited in support of this claim.
326

We have no difficulty in reconciling the court's ruling in DuranGarcia v. Neelly, supra, with the conclusion we reach in the instant
case. Duran-Garcia applied for and obtained local crossing cards
on two occasions, stating in the applications that she desired this
privilege for the purpose of shopping in the United States. Soon
after obtaining the crossing privileges, she secured employment in
the United States as a domestic. Thereafter, she obtained an immigration visa and she was admitted for permanent residence. Deportation proceedings were instituted under an order to show cause
charging fraud in the procurement of the 1953 border-crossing card
(8 U.S.C. 1251 (a) (1) and 1182(a) (19)). She defended, inter alia,
on the ground that her deportation could not be based on fraudulent
activity which antedated the granting of the visa with which she
last entered the United States for permanent residence. The court
ruled that the first clause of section 212(a) (19) "permitted" the deportation of an alien who at any time in the past had obtained an
entry document by means of material fraudulent statements notwithstanding the fact that the alien thereafter secured a visa un
tainted by fraud.
A significant factor which distinguishes the cited case from the
case before us is that during the deportation hearing Duran-Garcia
admitted that she had misrepresented to the immigration officer in
the 1953 border-crossing application the true purpose for which she
sought to enter the United States. Unlike Duran-Garcia, the applicant in the instant case made no material misrepresentation to an
official of the United States Government when procuring the I-151
which he presented on the occasion of his entry in March 1959. He
obtained his entry documents from a stranger who, insofar as the
record shows, had no official connection with the United States
Government.
The applicant obtained his entry document by purchase rather
than by falsely stating a material fact to an immigration officer. The
statute (8 U.S.C. 1182(a) (19)), as we read it, contemplates an alien
"who seeks to procure, or has sought to procure, or has procured a
visa or other documentation ... by fraud or by willfully misrepresenting a material fact" to an officer of the United States Government duly authorized to issue said documentation, and not to an
individual who has no official connection with the Government and,
therefore, not authorized to issue visas or other entry documents.
The Service concedes that there are no published decisions squarely
in point with the applicant's case. They do cite two casco,i however, wherein we sustained charges laid under the first clause of
-

Matter of P—F—, 6-164 (B.I.A., May 28, 1954) , Matter of 0—, 7-486

(B.I.A., May 29,1957).

327

section 212(a) (19), supra. The aliens in both cases procured documentation by means of fraud practiced upon officials of the United
States Government duly authorized to issue the entry documents
presented by them at the time of their unlawful entry.
This Board in Matter of G—M—, 2 on the other hand, did not
sustain a section 212(a) (19) "procurement charge" on 'the basis of
evidence which established that the Service officer did not comply
with existing regulations when he issued the border-crossing card
used by the alien to effect an entry in 1941. We said that an unlawful
issuance of the border-crossing card would not support a "procurement of documentation" charge because, as a matter of law, "the
alien's acceptance thereof did not constitute a valid 'procurement of
documentation' within the meaning of section 212(a) (19)." Matter
of G—M—, supra, at page 73? Our decisions in the section 212(a)
(19) cases cited by the Service are consistent in that before a "pro.curement of documentation" charge has been sustained there was
an issuance of documentation by an authorized official of the United
States Government. The fraud was upon a Government officer in
inducing him to issue a document on the basis of material misrepresentations by the alien involved. This factor is not present in the
case before us.
The instant case does not present a factual situation unique in
the administration of the excluding provisions of the immigration
laws. Although we find no published decisions directly concerned
with a purchased entry document and its relation to the first clause
of section 212(a) (19), supra, there are two elementary principles of
law which we have always applied to such cases: (1) the purchase of
a document does not amount to procurement by fraud or 'willfully
misrepresenting a material fact because the alien who acquires possession by purchase does so by the tender of something of value and
not by the practice of fraud or willfully misrepresenting a material
fact; (2) as a condition precedent to the procurement of documentation by fraud or willfully misrepresenting a material fact within
the meaning of section 212(a) (19) of the Immigration and Nationality Act (8 U.S.C. 1182 (a) (19)), there must be an issuance to the
alien of the said documentation by ah authorized official of the
United States Government.

We will affirm the order entered by the special inquiry officer
admitting the alien as a nonquota immigrant. An appropriate order
will be entered dismissing the Acting District Director's appeal.
ORDER: It is directed that the appeal be and the same is hereby
dismissed. The alien's admission as a nonquota immigrant under the
provisions of section 101(a) (27) (C) of the Immigration and Nationality Act (8 U.S.C. 1101(a) (27) (C)) is hereby affirmed.
'Matter of 0

—

U

—

, 7

-

40, approved by Atty. Gen., Apr. 2, 1956.

328

